Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00208-CR

                          EX PARTE Jose Manuel ROMO-MORAN

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-2181-CV
                         Honorable W.C. Kirkendall, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED,
habeas relief is GRANTED, and the matter is REMANDED to the trial court to permit Jose Manuel
Romo-Moran to withdraw his plea.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice